DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 16-35 is/are pending. 
Claims 1-15 are canceled.
Claim(s) 16, 31 and 35 is/are independent.

Priority
The present application is the National Stage entry under 35 U.S.C. 371 of PCT/KR2019/008726 (filed on 7/15/2019).

Information Disclosure Statement
The references cited in the information disclosure statement(s) (IDS) submitted on 11/26/2019, 7/10/2020 and 8/18/2021 have been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 35 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
More specifically,
Claim(s) 35 recite(s) the term “A computer readable medium embodied on a computer readable medium and storing instructions…” This term seems to be unclear or incomplete and its meaning or metes and bounds is not understandable. This is because it is unclear how a computer readable medium is embodied on itself. For examining purposes, the term is being interpreted to mean “A non-transitory computer readable medium storing instructions…” (also see related 101 rejection below). Applicant may amend the in the same manner as interpreted above; or by any other appropriate correction.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 35 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards “a computer readable medium”. This can be interpreted as referring to lines of programming within a computer system, rather than referring to the program or medium as a physical object, which are sets of software instructions which are "software per se".

“Software per se” is non-statutory under 35 USC 101 because it is merely a set instructions without any defined tangible output or tangible result being produced. The requirement for tangible result under 35 USC 101 is defined in State Street Bank & Trust Co. v. Signature Financial Group Inc., 149 F.3d 1368, 47USPQ2d 1596 (Fed. Cir. 1998).

Reciting “A non-transitory computer readable medium storing instructions…” (also see related 112 rejection) should cure this 101 deficiency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 16-29 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamitsu et al. (U.S. Pub. No. 2009/0173731) (hereinafter “Nagamitsu”) in view of Cella et al. (U.S. Pub. No. 2019/0041842) (hereinafter “Cella”).


Regarding claim 16, Nagamitsu teaches an artificial intelligence cooking device (Fig. 1, Para. 54 - - induction heating cooking device is capable of making determination, i.e. artificial intelligence)

comprising: a plate including a heater configured to heat ingredients in a cooking vessel placed on the plate; (Fig. 1 - - top plate 12 and heater 13 is being interpreted as plate including heater)

a vibration sensor disposed below the plate configured to detect a vibration signal of the ingredients in the cooking vessel transmitted through the plate; (Fig. 1 - - vibration sensor 14 is disposed below plate to detect vibration signal)

and a processor configured to: determine…whether or not the ingredients in the cooking vessel are boiling based on the detected vibration signal (Para. 176 - - computer, i.e. processor, is used to make determination; Fig. 1, Para. 67 - - boiling determiner determines whether object to be heated has been boiled based on vibration waveform, i.e. signal)

and output information indicating whether or not the ingredients are boiling based on the determination. (Fig. 5 - - information indicating whether or not ingredients are boiling is outputted from S9 to S10)


But Nagamitsu does not explicitly teach determine, via an artificial intelligence model having learned properties of the vibration signal…provided to the artificial intelligence model and the learned properties of the vibration signal;

However, Cella teaches determine, via an artificial intelligence model having learned properties of the vibration signal…provided to the artificial intelligence model and the learned properties of the vibration signal; (Para. 832 - - modelling is performed by artificial intellignece using input sensors such as vibration signals)

Nagamitsu and Cella are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain smart/intelligent systems applied to cooking.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Nagamitsu, by incorporating the above limitation(s) as taught by Cella.

One of ordinary skill in the art would have been motivated to do this modification in order to optimize outcomes using modeling by a machine-learning intelligent system, as suggested by Cella (Para. 184).



Regarding claim 17, the combination of Nagamitsu and Cella teaches all the limitations of the base claim(s).
Cella further teaches wherein the artificial intelligence model is a neural network trained by labeling information…on training data corresponding to a respective vibration signal. (Para. 291 - - artificial neural network is used; Para. 292 - - vibration signals are used to train data)

Nagamitsu further teaches information about whether ingredients are boiling (Fig. 1, Para. 67 - - boiling determiner determines whether object to be heated has been boiled based on vibration waveform, i.e. signal)

One of ordinary skill in the art would have been motivated to do this modification in order to optimize outcomes using modeling by a machine-learning intelligent system, as suggested by Cella (Para. 184).



Regarding claim 18, the combination of Nagamitsu and Cella teaches all the limitations of the base claim(s).
Nagamitsu further teaches wherein the vibration sensor directly contacts the plate. (Fig. 1 - - vibration sensor 14 is makes direct contact below plate to detect vibration signal)



Regarding claim 19, the combination of Nagamitsu and Cella teaches all the limitations of the base claim(s).
Cella further teaches wherein the artificial intelligence model is a neural network trained by labeling temperature information on training data corresponding to a respective vibration signal. (Para. 292 - - vibration and temperature signals are used to train data)

One of ordinary skill in the art would have been motivated to do this modification in order to optimize outcomes using modeling by a machine-learning intelligent system, as suggested by Cella (Para. 184).



Regarding claim 20, the combination of Nagamitsu and Cella teaches all the limitations of the base claim(s).
Cella further teaches wherein the processor is configured to: provide data corresponding to the vibration signal to the artificial intelligence model; (Para. 832 - - modelling is performed by artificial intellignece using input sensors such as vibration signals)

and determine…based on temperature information output from the artificial intelligence model using the provided data. (Para. 832 - - modelling is performed by artificial intellignece using input sensors such as vibration signals)

Nagamitsu further teaches to determine whether or not the ingredients in the cooking vessel boil are boiling, (Fig. 1, Para. 67 - - boiling determiner determines whether object to be heated has been boiled based on vibration waveform, i.e. signal)

One of ordinary skill in the art would have been motivated to do this modification in order to optimize outcomes using modeling by a machine-learning intelligent system, as suggested by Cella (Para. 184).



Regarding claim 21, the combination of Nagamitsu and Cella teaches all the limitations of the base claim(s). 
Nagamitsu further teaches wherein data corresponding to the vibration signal includes a feature vector representing at least one of a vibration intensity, a frequency, or a pattern of the vibration signal. (Para. 88 - - data includes frequency of vibration)



Regarding claim 22, the combination of Nagamitsu and Cella teaches all the limitations of the base claim(s).
Nagamitsu further teaches wherein the processor is configured to: provide data of a first time period corresponding to the vibration signal…to obtain first information about whether or not the ingredients in the cooking vessel are boiling; (Para. 88 - - data is related to predetermined time interval, i.e. period)

provide data of a second time period that is a next time period after the first time period,…to obtain second information on whether or not the ingredients of the cooking vessel are boiling; (Fig. 5, Para. 88 - - multiple loops are used, where each loop has a predetermined time interval, i.e. first time period and second time period, to determine whether ingredients are boiling)

and determine that the ingredients in the cooking vessel are boiling when the first information and the second information indicate that the ingredient are boiling. (Fig. 5 - - multiple loops are used, where each loop has a predetermined time interval, i.e. first time period and second time period, to determine whether ingredients are boiling)

Cella further teaches provide data…to the artificial intelligence model (Para. 832 - - modelling is performed by artificial intellignece using input sensors such as vibration signals)

One of ordinary skill in the art would have been motivated to do this modification in order to optimize outcomes using modeling by a machine-learning intelligent system, as suggested by Cella (Para. 184).



Regarding claim 23, the combination of Nagamitsu and Cella teaches all the limitations of the base claim(s).
Nagamitsu further teaches further comprising: a power converter configured to supply a voltage to the heater, (Fig. 1, Para. 74 - - voltage is supplied to heater to control heating by heating controlling section)

wherein the processor is configured to control the power converter such that a heating intensity of the heater is reduced or a heating operation of the heater is stopped when the processor determines the ingredients in the cooking vessel are boiling. (Fig. 1, 5 - - computer/processor controls heating based on determination that ingredients are boiling)



Regarding claim 24, the combination of Nagamitsu and Cella teaches all the limitations of the base claim(s). 
Nagamitsu further teaches wherein the processor is further configured to: provide data corresponding to the vibration signal… (Fig. 1 - - vibration signal data is provided to determining section)

and control the power converter such that a heating intensity of the heater is reduced or a heating operation of the heater is stopped when a temperature of the ingredients is above a preset value based on temperature information output…using the provided data. (Fig. 1, Para. 74 - - voltage is supplied to heater to control heating by heating controlling section; Fig. 1, 5, 11 - - computer/processor controls heating based on determination that ingredients are boiling and/or temperature)

Cella further teaches provide data…to the artificial intelligence model (Para. 832 - - modelling is performed by artificial intellignece using input sensors such as vibration signals)

temperature information output from the artificial intelligence model (Para. 292 - - temperature information is output from artificial intelligence model)

One of ordinary skill in the art would have been motivated to do this modification in order to optimize outcomes using modeling by a machine-learning intelligent system, as suggested by Cella (Para. 184).



Regarding claim 25, the combination of Nagamitsu and Cella teaches all the limitations of the base claim(s). 
Nagamitsu further teaches further comprising: a main body forming a lower outer surface of the artificial intelligence cooking device; and a vibration sensor module including the vibration sensor, wherein the vibration sensor module is accommodated in an internal space defined in the main body. (Fig. 1- - vibration sensor 14 is in the internal space of induction heater cooking device)



Regarding claim 26, the combination of Nagamitsu and Cella teaches all the limitations of the base claim(s). 
Nagamitsu further teaches wherein the vibration sensor module further includes an outer holder receiving the vibration sensor therein, wherein the outer holder is disposed below the plate, and wherein the outer holder has an open upper face thereof such that an upper face of the vibration sensor faces with a lower face of the plate. (Fig. 1, Para. 56 - - upper face of vibration sensor 14 is in contact with lower face of plate 12)



Regarding claim 27, the combination of Nagamitsu and Cella teaches all the limitations of the base claim(s). 
Nagamitsu further teaches wherein the outer holder is in contact with the lower face of the plate. (Fig. 1, Para. 56 - - upper face of vibration sensor 14 is in contact with lower face of plate 12)



Regarding claim 28, the combination of Nagamitsu and Cella teaches all the limitations of the base claim(s). 
Nagamitsu further teaches wherein the outer holder surrounds side and lower portions of the vibration sensor. (Fig. 1, Para. 56 - - material which makes up sensor is surrounded by sensor body/holder)



Regarding claim 29, the combination of Nagamitsu and Cella teaches all the limitations of the base claim(s). 
Nagamitsu further teaches wherein the vibration sensor module further includes: an inner holder receiving the vibration sensor therein; and a connector connected to the outer holder and the inner holder to support the inner holder. (Fig. 1, Para. 56 - - material which makes up sensor is surrounded and supported by outer and inner body/holder of sensor)



Regarding claim 31, Nagamitsu teaches a method of controlling an artificial intelligence cooking device, (Fig. 1, Para. 54 - - induction heating cooking device is capable of making determination, i.e. artificial intelligence)

the method comprising: detecting, via a vibration sensor disposed below a heating plate, a vibration signal of ingredients in the cooking device transmitted through the heating plate; (Fig. 1 - - top plate 12 and heater 13 is being interpreted as plate including heater, and vibration sensor 14 is disposed below plate to detect vibration signal)

determining…whether or not the ingredients in the cooking device are boiling based on the detected vibration signal (Para. 176 - - computer, i.e. processor, is used to make determination; Fig. 1, Para. 67 - - boiling determiner determines whether object to be heated has been boiled based on vibration waveform, i.e. signal)

and outputting information indicating whether or not the ingredients are boiling based on the determination. (Fig. 5 - - information indicating whether or not ingredients are boiling is outputted from S9 to S10)


But Nagamitsu does not explicitly teach determining, via an artificial intelligence model having learned properties of the vibration signal…provided to the artificial intelligence model and the learned properties of the vibration signal;

However, Cella teaches determining, via an artificial intelligence model having learned properties of the vibration signal…provided to the artificial intelligence model and the learned properties of the vibration signal; (Para. 832 - - modelling is performed by artificial intellignece using input sensors such as vibration signals)

Nagamitsu and Cella are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain smart/intelligent systems applied to cooking.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Nagamitsu, by incorporating the above limitation(s) as taught by Cella.

One of ordinary skill in the art would have been motivated to do this modification in order to optimize outcomes using modeling by a machine-learning intelligent system, as suggested by Cella (Para. 184).



Regarding claim 32, the combination of Nagamitsu and Cella teaches all the limitations of the base claim(s).
Cella further teaches wherein the artificial intelligence model is a neural network trained by labeling information…on training data corresponding to a respective vibration signal. (Para. 291 - - artificial neural network is used; Para. 292 - - vibration signals are used to train data)

Nagamitsu further teaches information about whether ingredients are boiling (Fig. 1, Para. 67 - - boiling determiner determines whether object to be heated has been boiled based on vibration waveform, i.e. signal)

One of ordinary skill in the art would have been motivated to do this modification in order to optimize outcomes using modeling by a machine-learning intelligent system, as suggested by Cella (Para. 184).



Regarding claim 33, the combination of Nagamitsu and Cella teaches all the limitations of the base claim(s). 
Nagamitsu further teaches wherein the vibration sensor directly contacts the plate. (Fig. 1 - - vibration sensor 14 is makes direct contact below plate to detect vibration signal)



Regarding claim 34, the combination of Nagamitsu and Cella teaches all the limitations of the base claim(s).
Cella further teaches wherein the artificial intelligence model is a neural network trained by labeling temperature information on training data corresponding to a respective vibration signal. (Para. 292 - - vibration and temperature signals are used to train data)

One of ordinary skill in the art would have been motivated to do this modification in order to optimize outcomes using modeling by a machine-learning intelligent system, as suggested by Cella (Para. 184).



Regarding claim 35, Nagamitsu teaches a computer readable medium embodied on a computer readable medium and storing instructions that when executed by a processor, perform the following: (Para. 176 - - computer, i.e. processor, is used; Claim 17 - - computer readable medium stores instructions executed by computer/processor; also see related 101 and 112 rejections)

receiving, via a vibration sensor disposed below a heating plate, a vibration signal of ingredients in the cooking device transmitted through the heating plate; (Fig. 1 - - top plate 12 and heater 13 is being interpreted as plate including heater, and vibration sensor 14 is disposed below plate to detect vibration signal)

determining…whether or not the ingredients in the cooking device are boiling based on the detected vibration signal (Para. 176 - - computer, i.e. processor, is used to make determination; Fig. 1, Para. 67 - - boiling determiner determines whether object to be heated has been boiled based on vibration waveform, i.e. signal)

and outputting information indicating whether or not the ingredients are boiling based on the determination. (Fig. 5 - - information indicating whether or not ingredients are boiling is outputted from S9 to S10)


But Nagamitsu does not explicitly teach determining, using an artificial intelligence model having learned properties of the vibration signal…provided to the artificial intelligence model and the learned properties of the vibration signal;

However, Cella teaches determining, using an artificial intelligence model having learned properties of the vibration signal…provided to the artificial intelligence model and the learned properties of the vibration signal; (Para. 832 - - modelling is performed by artificial intellignece using input sensors such as vibration signals)

Nagamitsu and Cella are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain smart/intelligent systems applied to cooking.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Nagamitsu, by incorporating the above limitation(s) as taught by Cella.

One of ordinary skill in the art would have been motivated to do this modification in order to optimize outcomes using modeling by a machine-learning intelligent system, as suggested by Cella (Para. 184).



Claim(s) 16-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagamitsu in view of Cella and further in view of Shive et al. (U.S. Pub. No. 2019/0349213) (hereinafter “Shive”).


Regarding claim 30, the combination of Nagamitsu and Cella teaches all the limitations of the base claim(s). 
Nagamitsu further teaches further comprising: a main body forming a lower outer surface of the artificial intelligence cooking device; a vibration sensor module including the vibration sensor and a housing accommodating the vibration sensor therein; (Fig. 1- - vibration sensor 14 is in the internal space of induction heater cooking device)


But the combination of Nagamitsu and Cella does not explicitly teach a pressing mechanism including a spring and a spring supporter connected to a lower plate of the main body to support the spring and configured to press the vibration sensor module in a direction of the plate.

However, Shive teaches a pressing mechanism including a spring and a spring supporter connected to a lower plate of the main body to support the spring and configured to press the vibration sensor module in a direction of the plate. (Para. 80 - - vibration sensor implemented using a spring connected to a food preparation surface, i.e. plate)

Nagamitsu, Cella and Shive are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They contain smart/intelligent systems applied to cooking.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by the combination of Nagamitsu and Cella, by incorporating the above limitation(s) as taught by Shive.

One of ordinary skill in the art would have been motivated to do this modification in order to implement a fast vibration sensor, as suggested by Shive (Para. 80).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2017/0245327 by Viroli et al., which discloses an induction cooking hub for heating food using computer program (Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119